Title: To Thomas Jefferson from John H. Craven, 15 January 1808
From: Craven, John H.
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Monticello January 15th. 08
                  
                  I this moment receivd yours of the 12th. Mr higginbotham has been at me for payment. I informd him it was not in my powr to pay one Shilling at presant but what balance is due you I wil pay when I Sel my Crop. but if I am Compeld to Sel at the presant prices my whole Crop would not defray the expence of the farm. The Merchants of richmond dont talk of any price either for wheat or tobacco So long as the imbargo lasts I have been informd that 15 S is the hiest price given for tobacco and 3/ S the hiest price for wheat, that you may judge of the Scarcity of money in this County—one article which has raisd your last years accopt more than usual was the purchas of 2 mules at one hundre and fifty dollars which Mr. Bacon Bought of me last Spring I am with respect your obdet Sert
                  
                     John H. Craven 
                     
                  
               